Citation Nr: 0815876	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right chest area with a 
retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active service from March 1969 through March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In August 2004 the veteran appeared 
before the undersigned Veterans Law Judge at a travel board 
hearing held at the Montgomery, Alabama RO.  A transcript of 
the hearing is of record.

In June 2005 the Board remanded the veteran's claim for 
further development.  Specifically, the Board asked for a VA 
examination to identify all muscle groups affected by the 
shell fragment wound and to describe the severity of the 
disability.  In November 2006 the Board again remanded the 
veteran's claim.  The purpose of this Remand was to ensure 
that all VA and private medical treatment records were 
obtained.  The RO obtained VA medical records, however it was 
unable to obtain the veteran's private medical records.  In 
an October 2007 supplemental statement of the case (SSOC), 
the RO noted that it had sent the veteran letters in November 
2006 and June 2007 requesting that he submit the private 
medical records or sign and submit a new medical record 
authorization so that the RO could obtain the records.  The 
RO's November 2006 and June 2007 requests are of record.  The 
veteran has not submitted this authorization to the RO or the 
private medical records themselves.


FINDINGS OF FACT

1.  The veteran's scarring due to a shell fragment wound is 
characterized by a scar of less than 77 square centimeters, 
and does not by itself cause a limitation of motion.

2.  The veteran's residuals of a shell fragment wound 
disability is not manifested as complete or incomplete 
paralysis of any nerve or nerve group, or as a moderate 
muscle disability of Muscle Groups I or IV.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected residuals of a shell fragment wound of 
the right chest area with a retained foreign body have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, 4.118, 4.56, 4.73, 
Diagnostic Codes (DC) 5301, 5304, 7801-7805, 8510-8519 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003.   The RO notified the veteran 
again in February 2004 and August 2005.  The RO provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in November 2006.  While the latter notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the right 
ankle, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran has nonetheless been notified of the 
criteria.  The November 2006 letter informed the veteran that 
in determining a disability rating the RO considers evidence 
of the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment.  Furthermore, an April 2006 
supplemental statement of the case (SSOC) listed the specific 
criteria for a higher rating under 38 C.F.R. § 4.118, 4.123, 
4.124, 4.124a Diagnostic Codes (DC) 7805, 8511, 8611, and 
8711.  The November 2006 letter and April 2006 SSOCs 
collectively have given the veteran notice pursuant to 
Vazquez-Flores v. Peake.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Furthermore, the veteran and his 
representative have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for the disability.  During the August 2004 hearing the 
veteran's representative's specifically requested that the 
veteran's disability be rated as at least a moderate muscle 
injury with retained metallic fragments under the provisions 
of 38 C.F.R. § 4.6, in addition to his current rating under 
the scar criteria.  Furthermore, the veteran has submitted 
evidence of the severity and duration of his symptoms of his 
disability.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations to assess the severity of his disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks an increased rating for his residuals of a 
shell fragment wound of the right chest area with a retained 
foreign body disability.  At his hearing the veteran 
testified that at his disability causes pain on a daily basis 
and that it worsens when he is more active.  The veteran's 
representative also testified that he believes that the 
veteran's disability should be rated as a muscle injury, 
rather than as a noncompensable scar disability.  

The RO originally granted service connection for a scar, 
residual of a gun shot wound, right chest area, superficial, 
in June 1971, assigning a 0 percent rating with an effective 
date of March 20, 1971.  This rating was increased in an 
April 2006 SSOC, and subsequent April 2006 rating decision, 
to 10 percent.  In the April 2006 rating decision the 
veteran's disability was characterized as a superficial scar, 
residual of a gunshot wound of the right chest area and rated 
under Diagnostic Code 7804.  The 10 percent evaluation was 
continued in an October 2007 SSOC.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A veteran can receive compensation for both a scar and a 
muscle injury that are related to the same injury.  Esteban 
v. Brown, 6 Vet.App. 259 (1994).  Accordingly, the veteran's 
residuals of a shell fragment wound of the right chest area 
with a retained foreign body disability will be evaluated 
under all pertinent diagnostic codes.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Scar Criteria

The veteran seeks an increased rating for residuals of a 
shell fragment wound of the right chest area with a retained 
foreign body.  This disability includes a scar, which is 
currently rated as 10 percent disabling under Diagnostic Code 
7804.

A scar not involving the head, face, or neck can be rated 
under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  
38 C.F.R. § 4.118 (2007).  However, assigning multiple 
ratings for the veteran's scar disability would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  

The veteran submitted an increased rating claim for his 
disability in May 2003.  The criteria for rating skin 
disabilities were revised effective August 30, 2002.  See 67 
Fed. Reg. 49, 590-99 (July 31, 2002) (as amended by 67 Fed. 
Reg. 58,448-49 (Sept. 16, 2002)).

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.); while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Codes 7802-7804 the highest assignable 
rating for a scar disability is 10 percent.  38 C.F.R. § 
4.118, DC 7802-7804 (2007).

Diagnostic Code 7805 addresses scars and indicates they can 
be rated on limitation of function of affected part.  38 
C.F.R. § 4.118, DC 7805 (2007).

A VA examination in July 2003 found that the veteran has a 7 
centimeter (cm) by .5 cm scar on his right posterior shoulder 
in the posteriori axillary fold.  It was noted that there was 
no pain on examination of the scar, that there was no 
adherence to underlying tissue, that the texture of the skin 
was good, that the scar was stable, and that the scar was 
flat, superficial, and not deep.

A second VA examination was conducted in April 2006.  The 
examiner noted that he reviewed the veteran's claims file.  
It was noted that the veteran has a skin toned scar below the 
right scapula laterally which is 6 cm by .5 cm.  The scar is 
mildly atrophied, has no adhesion or tenderness, has no 
particular depth or point pain, is stable, and there is no 
inflammation, edema, or keloid formation.  A diagnosis of a 
scar, distal to right scapula, non-disfiguring, non-tender 
was given.

After applying the above criteria to the facts of this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's scars of the right 
chest area.  

For a rating higher than 10 percent under DC 7801 the 
veteran's scar must be shown to have an area or areas in 
excess of 77 square (sq.) cm.  The July 2003 and April 2006 
VA examinations show that the size of the veteran's scar is 
considerably less than 77 sq. cm.  Thus, because the medical 
evidence of record indicates that the veteran's scar does not 
exceed 77 sq. cm. a rating higher than 10 percent cannot be 
assigned under 38 C.F.R. § 4.118, DC 7801.

Under 38 C.F.R. § 4.118, DC 7802-7804 the highest assignable 
rating for a scar is 10 percent.  Thus, the veteran cannot be 
assigned a rating higher than his current 10 percent under 
these Codes.

The veteran cannot receive a rating higher than 10 percent 
under 38 C.F.R. § 4.118, DC 7805 because there is no medical 
record of evidence that indicates, nor does he allege, that 
the scar itself causes a limitation of function of his right 
chest or shoulder area.  Indeed, during the July 2003 
examination, the examiner specifically noted that there was 
no limitation of motion as a result of the scar.

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the criteria for a rating in excess 
of 10 percent for a scar from the shell fragment wound of the 
right chest area with a retained foreign body disability have 
not been met.  Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.118, DC 7801-7805. 

Peripheral Nerve and Muscle Injury Criteria

The veteran claims an increased rating for residuals of a 
shell fragment wound of the right chest area with a retained 
foreign body disability.  Although he is presently rated only 
under 38 C.F.R. § 4.118, DC 7804 for a scar, the veteran's 
disability could also be rated for neurologic and muscle 
disabilities.

A muscle injury evaluation will not be combined with a 
peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2007). 

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2007).

With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. § 
4.124a (2007).

During the April 2006 VA examination the examiner noted that 
the veteran is intact neurologically.

There is no objective medical evidence, nor has the veteran 
argued, that there is paralysis, whether it be complete or 
incomplete of the upper radicular group (DC 8510), middle 
radicular group (DC 8511), lower radicular group (DC 8512), 
musculospiral nerve (DC 8514), median nerve (DC 8515), ulnar 
nerve (DC 8516), musculocutaneous nerve (DC 8517), circumflex 
nerve (DC 8518), or long thoracic nerve (DC 8519).  38 C.F.R. 
§ 4.124a DCs 8510-8519.  Thus, the medical evidence of 
record, including the April 2006 VA examination, shows that 
the veteran cannot be assigned a rating under Diagnostic 
Codes 8510-8519.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5301 pertains to 
Muscle Group I, and Diagnostic Code 5304 pertains to Muscle 
Group IV.  Group I involves extrinsic muscles of the shoulder 
girdle(1) Trapezius; (2) levator scapulae; (3) serratus 
magnus.  Under this code, a non-compensable rating is 
assigned for a slight muscle injury, a 10 percent rating is 
assigned when moderate, and a 20 percent rating is assigned 
when moderately severe (nondominant) or 30 percent when 
moderately severe (dominant).  

Group IV involves intrinsic muscles of the shoulder girdle 
(1) Supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; and (4) coracobrachialis.  Under this code, a 
noncompensable rating is assigned for a slight muscle injury, 
a 10 percent rating is assigned when moderate, and a 20 
percent rating is assigned when moderately severe (dominant 
or nondominant).

Because muscle Groups I and IV are in the same anatomical 
region and act upon the same joint, only one evaluation can 
potentially be assigned.  38 C.F.R. § 4.55 (2007). 

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty. Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined below in 38 C.F.R. § 4.56 
paragraph (c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Regulation notes that a "moderately severe" muscle disability 
results from a through and through or deep penetrating wound 
by small high-velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaints 
include prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d) (2007).

A through-and-through injury, with muscle damage, shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2007).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2007).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

A VA examination was conducted in April 2006.  The examiner 
reviewed the veteran's claims file and noted that the veteran 
reported that he had daily pain due to the shell fragment in 
his lower scapula area.  It was noted that a chest x-ray 
taken of the veteran in March 2004 found a retained bullet 
fragment in the subcutaneous tissues of his right chest wall.  
Following a physical examination, the examiner reported that 
that the veteran's range of motion of the right shoulder had 
0 to 170 degrees of forward flexion, abduction of 0 to 170 
degrees, external rotation of 0 to 80 degrees, and internal 
rotation of 0 to 78 degrees.  Pain was reported with internal 
rotation and with abduction.  After repetition, there was no 
further loss of range of motion due to pain, weakness, 
fatigue, or lack of endurance.  No atrophy was noted to the 
muscles of the shoulder or upper extremity.  Muscle groups I 
and IV were noted by the examiner to be those which would 
cause the limited range of motion.  A diagnosis of residuals 
of a mortar shell fragment, subcutaneous tissues of the right 
chest wall at the lower scapular portion laterally with 
decreased range of motion of the shoulder due to mild pain 
affecting muscle groups I and IV.  Likewise, a normal 
shoulder x-ray and mild impairment were noted.

To receive a compensable rating under the 38 C.F.R. § 4.73 DC 
5301 or 5304, the medical evidence must show that there is a 
moderate disability of the affected muscle groups.  38 C.F.R. 
§ 4.56(d).  

Likewise, the preponderance of the medical evidence does not 
show that the veteran's Group I or IV muscle groups are 
moderately disabled.  These muscle group disabilities did not 
result from a through and through or deep penetrating wound 
of short track from a shrapnel fragment, there are no 
residuals of the debridement procedures noted in SMRs dated 
in April 1970, and SMRs do not note a prolonged infection.  
The VA examiner found, and the veteran credibly testified, 
that he had pain on motion of his shoulder and that the 
veteran's shoulder did have a slightly decreased range of 
motion.  See 38 C.F.R. § 4.56(c).  However, there is no 
medical evidence to indicate any loss of deep fascia, muscle 
substance, impairment of muscle tonus, or any loss of power 
or lowered threshold of fatigue when compared to the 
veteran's sound side.  Furthermore, the examiner specifically 
noted in his diagnosis that the veteran only had mild 
impairment from his disability.  The objective findings do 
include retained metallic fragments, however that finding 
alone does not dictate that the disability will be deemed 
moderate.  Tropf v. Nicholson, 20 Vet App 317 (2006).  Thus, 
because the evidence of record does not indicate that the 
veteran's disability is moderate, a compensable rating cannot 
be assigned under 38 C.F.R. § 4.73 DC 5301 or 5304.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his disability.  

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
compensable residuals of a shell fragment wound of the right 
chest area with a retained foreign body rating based on 
peripheral nerve or muscle rating criteria have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.56, 4.73 DCs 5301, 5304, and 8510-8519.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
residuals of a shell fragment wound of the right chest area 
with a retained foreign body is not warranted under the scar, 
neurologic, or muscle injury criteria.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right ankle disability.  
 

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right chest area with a 
retained foreign body, is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


